DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5 and 9-24 are pending and are allowed. 

Response to Amendment/Remarks
The Amendment filed May 16, 2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. 
Applicant's remarks have been considered and are addressed below.

Objection to the Specification
The objection of the specification has been overcome by the amendments correcting typographical errors.  The objection has been withdrawn. 

Objection to the Drawings
The objection of Figures 1-3 has been overcome by the replacement drawing sheets which removed reference characters that were not in the description.  The replacement drawings have been accepted and the objection has been withdrawn. 


Objection to the Claims
The objection of claims 9 and 13 for informalities has been overcome by the claim amendments to delete a superfluous comma the claims.  The objection has been withdrawn. 

35 USC § 102 Rejection
The rejection of claims 1-3, 5 and 7-8 for being anticipated by WO 2012/068529 A2 has been overcome by the claim amendments. ‘529 teaches a method of treating liver fibrosis using compounds of the structure 
    PNG
    media_image1.png
    269
    284
    media_image1.png
    Greyscale
, wherein Q is 
    PNG
    media_image2.png
    28
    189
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    33
    210
    media_image3.png
    Greyscale
. The amendment narrowed the scope of substituent “A” (corresponding to “Q”) in claim 1 to the moieity 
    PNG
    media_image4.png
    111
    257
    media_image4.png
    Greyscale
, which effectively excludes the amidinoalkyl groups of the prior art. The rejection has been withdrawn. 

35 USC § 103 Rejection
The rejection of claims 1-5 and 7-8 for being obvious over WO 2012/068529 A2 in view of Dig. Liver. Dis. 2011, 43, 188-193 has been overcome by the claim amendments for the same reason as discussed with the anticipation rejection. This rejection has been withdrawn. 


Double Patenting Rejection
The terminal disclaimer filed on May 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,765,031 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on June 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,787,419 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection of claims 1-13 and 17-18 over US 9,765,031 and, separately, over US 10,787,419 has been overcome by terminal disclaimer. The rejections have been withdrawn.

Allowable Subject Matter
Claims 1-5 and 9-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the instant invention is WO 2012/068529 A2, which teaches a method of treating liver fibrosis using compounds such as 
    PNG
    media_image5.png
    268
    741
    media_image5.png
    Greyscale
. These compounds differ from instant formula (I), 
    PNG
    media_image6.png
    425
    264
    media_image6.png
    Greyscale
, with respect to “A”, which is an amidine of the structure 
    PNG
    media_image7.png
    107
    210
    media_image7.png
    Greyscale
 that does not encompass the hydroxylaminoalkyl groups of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626